Title: To Thomas Jefferson from Josef Ignacio de Viar and Josef de Jaudenes, 11 July 1792
From: Viar, José (Joseph) Ignacio de,Jaudenes, Joseph de
To: Jefferson, Thomas




Mui Sor. Nuestro
Philadelphia 11. de Julio 1792.

Hemos recivido con el aprecio debido la favorecida de V.S. de 9. del Corrte.
Tenemos razones tan poderosas para persuadirnos de la buena harmonia que desea el Rey nuestro amo subsista entre España, y los Estados Unidos, y del justificado proceder del Govierno de la Florida Occidental, que sino admiten duda los hechos que V.S. nos refiere en su citada Carta, nos inclinamos á creer que acaso los Comisionados de los Estados Unidos para demarcar los limites con la Nacion Creeke, pretenderàn fixarlos por donde se reconozca claramente ser perjudiciales á España, y opuestos al Interes de la misma Nacion Creeke; y si fuese asi, no parece se deben juzgar inconsequente con la buena disposicion de S.M. hacia los Estados Unidos, qualquiera pasos, que acompañados de la prudencia, puedan contribuir á protexer las Ventajas de España, y de la Nacion Creeke.

Nos aprovecharemos gustosos de la primera oportunidad para informar à S.M. sobre este objeto, y nos lisonjeamos que las Reales disposiciones que se nos comuniquen, sean de tal naturaleza que nos proporcionen la satisfacion de reiterar à V.S. las mismas pruevas de amistad, y correspondencia hacia los Estados Unidos que actualmente reinan de nuestra parte. Tenemos la honrra de subscrivirnos con las veras de una perfecta voluntad, y sumo respeto Señor Los mas humildes, y obedtes. Servids.

Josef de Jaudenes
Josef Ignacio de Viar



EDITORS’ TRANSLATION

Our very dear Sir
Philadelphia 11 July 1792

We have received with due appreciation your kind letter of the 9th of the present month.
We have such powerful reasons to believe in the harmonious relations that our Lord and King desires to exist between Spain and the United States, and in the justified conduct of the government of Western Florida, that, if the facts which you, Sir, recount in your aforementioned letter do not admit of doubt, we are inclined to believe that perhaps the Commissioners of the United States for setting the boundaries with the Creek nation will try to fix them along lines that will obviously be harmful to Spain and contrary to the interests of the Creek nation; and if such should be the case, any prudent steps that may contribute to safeguarding the rights of Spain and the Creek nation ought not to be judged inconsistent with the good intentions of His Majesty toward the United States.
We shall be pleased to take advantage of the first opportunity to inform His Majesty of this matter, and we flatter ourselves with the belief that the royal decisions that are communicated to us will be of such a nature as to afford us the satisfaction of repeating to you, Sir, the same assurances of friendship and good will toward the United States as, for our part, prevail at present. We have the honor of subscribing ourselves with sincere good will and utmost respect, dear Sir, your most humble and obedient servants

Josef de Jaudenes
Josef Ignacio de Viar


